     Case 2:15-cv-02083-KJM-KJN Document 64 Filed 07/03/19 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL ENRIQUE DIAZ,                                No. 2:15-cv-2083 KJM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    ASSOCIATE WARDEN HURLEY, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se, housed at the California Medical Facility.

18   On March 27, 2018, this action was dismissed, and judgment was entered. On July 1, 2019,

19   plaintiff filed a motion for emergency temporary restraining order and for preliminary injunction.

20   Such motion is more appropriately filed in a new action. Plaintiff, who is prescribed psychotropic

21   medications, alleges that since May of 2019, and specifically on June 12, 2019, he has been

22   denied ice on days where the temperature exceeds 90 degrees, as required under Coleman v.

23   Plata, No. 2:90-cv-0520 KJM DB (E.D. Cal.), in retaliation for plaintiff’s litigation activity. The

24   Clerk of the Court is directed to file plaintiff’s motion in a new civil rights action.

25          That said, in order to commence an action, plaintiff must file a complaint as required by

26   Rule 3 of the Federal Rules of Civil Procedure, and plaintiff must either pay the required filing

27   fee or file an application requesting leave to proceed in forma pauperis. See 28 U.S.C.

28   §§ 1914(a), 1915(a). Therefore, plaintiff is provided the opportunity to file his complaint, and to
                                                         1
     Case 2:15-cv-02083-KJM-KJN Document 64 Filed 07/03/19 Page 2 of 3

 1   submit an application requesting leave to proceed in forma pauperis or to submit the appropriate

 2   filing fee in the newly-opened case.

 3          Finally, in light of plaintiff’s serious allegations, the court requests that by July 9, 2019,

 4   Supervising Deputy Attorney General Monica N. Anderson advise the court, in the newly-opened

 5   case, whether plaintiff is receiving ice on days the temperature exceed 90 degrees.

 6          Accordingly, IT IS HEREBY ORDERED that:

 7          1. The Clerk of the Court is directed to:

 8                  A. Remove plaintiff’s motion (ECF No. 62) from this action and file it as a new

 9   civil rights action; the new action shall be direct-assigned to the Honorable Kimberly J. Mueller

10   and the undersigned;

11                                                       2:19-cv-1241 KJM KJN P
                    B. Enter the new case number here: ______________;

12                  C. File a copy of the instant order in the new action; and

13                  D. Send plaintiff the court’s form for filing a civil rights action, and the

14   application to proceed in forma pauperis by a prisoner; and

15                  E. Send a copy of the instant order to Monica Anderson, Supervising Deputy

16   Attorney General, 1300 I Street, Suite 125, Sacramento, CA 95814; and

17          2. In such new action, plaintiff is granted thirty days from the date of service of this order

18   to file a complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

19   of Civil Procedure, and the Local Rules of Practice; the complaint must bear the docket number

20   for the newly-opened case; plaintiff must file an original and one copy of the complaint. Plaintiff
21   shall also submit, within thirty days from the date of this order, the application to proceed in

22   forma pauperis on the form provided by the Clerk of Court, or the filing fee in the amount of

23   $400.00.1 Plaintiff’s failure to comply with such order will result in a recommendation that the

24   newly-opened case be dismissed;

25   ////

26
     1
27      The $400.00 is comprised of the $350.00 filing fee and a $50.00 administrative fee. If plaintiff
     is granted leave to proceed in forma pauperis, plaintiff is not required to pay the $50.00
28   administrative fee.
                                                       2
     Case 2:15-cv-02083-KJM-KJN Document 64 Filed 07/03/19 Page 3 of 3

 1            3. By July 9, 2019, Supervising Deputy Attorney General Monica Anderson is requested

 2   to inform the court, in the newly-opened action, whether plaintiff is receiving ice on days when

 3   the temperature exceeds 90 degrees.

 4   Dated: July 3, 2019

 5

 6

 7
     /diaz2083.new
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
